       Case 1:12-cv-06758-LAP Document 107 Filed 12/29/20 Page 1 of 11
                                                                       University of California, Berkeley
                                                                       School of Law
                                                                       353 Law Building
                                                                       Berkeley, CA 94720-7200
                                                                       (510) 642-5049
                                                                       ccrump@clinical.law.berkeley.edu
                                                                       www.law.berkeley.edu/SamuelsonClinic
October 21, 2020

Via email

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Courtroom 12A
New York, NY 10007-1312

       Re:    Anu Allen v. Chanel, Inc., Case No. 12-cv-6758 (LAP)

Dear Judge Preska:

Thank you for inviting Free Law Project to share its perspective on the Court’s August
21, 2020 order in this case (the “Removal Order”), which required seven search engines
to de-index materials related to this case and ordered thirteen publishers—including
Free Law Project—to remove all content related to the case from their websites. See
Sealed Order, Sept. 30, 2020 (hereinafter “Sept. 30 Order”). The Removal Order
followed a March 10, 2020 order sealing the entirety of the above-captioned case (the
“Sealing Order”). See Order, Mar. 10, 2020, ECF No. 92. To our knowledge, none of the
affected search engines or publishers were parties to this case, nor did they receive
notice or an opportunity to be heard until after the issuance of the Removal Order. We
hereby respond to the Court’s invitation to affected non-parties to provide comments on
the Removal Order. See Sept. 30 Order.

Free Law Project is a California non-profit public benefit corporation and federally
recognized 501(c)(3) public charity. We provide free, public, and permanent access to
primary legal materials on the Internet for educational, charitable, and scientific
purposes. Using our tools and datasets, journalists investigate topics of public interest,
parties and lawyers conduct cost-effective legal research, and academics gain insight
into the state and federal civil and criminal justice systems. Among other projects, Free
Law Project runs CourtListener.com, a free and publicly available website with a
searchable database of approximately 4.4 million judicial opinions, as well as 145
million docket entries from over 7 million federal court cases. Dockets on
CourtListener.com incorporate court filings gathered from PACER; judicial opinions
that have been archived from various public datasets and courts’ websites directly; and
oral argument recordings that are archived directly from federal appellate court
websites.1




1See CourtListener, Data Coverage — What's in CourtListener?,
https://www.courtlistener.com/coverage/.
        Case 1:12-cv-06758-LAP Document 107 Filed 12/29/20 Page 2 of 11




CourtListener.com’s copy of the docket for this case is among the webpages identified in
the attachment to the Removal Order.2 As we understand the Removal Order, it directs
Free Law Project to remove its copy of the docket for this case and “any other materials
discussing the above-captioned action.” Removal Order at 2–3. The materials
CourtListener.com had posted from this case were: the case docket listing all of the
documents and actions in the matter between September 6, 2012 and March 6, 2020;
Opinion and Order (June 4, 2013), ECF No. 22; Opinion and Order (June 26, 2015),
ECF No. 74; Notice of Motion Requesting Sealing (Jan. 1, 2020), ECF No. 86; and Order
(Jan. 21, 2020), ECF No. 87. In addition, CourtListener.com has published other
judicial decisions and briefs that cite the above-captioned matter by name.3

Having made millions of court records freely available online since 2010, we regularly
receive content-removal requests and grapple with these issues. Drawing on this
experience, we have developed a straightforward removal policy.4 Our policy states our
belief that “there is a compelling public interest in making the law broadly available to
all,” but it also recognizes that “there can be competing privacy interests of individuals
and organizations” that sometimes warrant removal. Our policy therefore states that
“We will not remove any public document from our database without a court order.”
However, the Removal Order is broader than any removal order we have previously
received.

We have two main concerns with the Removal Order:

    1. Federal Rule of Civil Procedure 65 and due process limit the circumstances under
       which non-parties can be bound by court orders. Because Free Law Project is a
       non-party that obtained case materials independently, and was not given notice
       or an opportunity to be heard prior to the Removal Order’s issuance, the Removal
       Order violates Rule 65 and due process.

    2. The First Amendment protects Free Law Project’s right to publish the
       information it lawfully obtained from the government related to the above-
       captioned matter.



2The CourtListener.com docket page for this case was listed among the Google search
results that the Removal Order required be de-indexed and removed from Google’s
cache. Removal Order at 3.
3 These materials are other court records—including both opinions and pleadings—that
cite and, in some cases, describe the case. Search Results for “Allen v. Chanel,”
CourtListener, https://www.courtlistener.com/?q=%22allen+v.+chanel%22&order
by=score+desc&type=r&case name=-allen+-chanel&page=2 (last accessed Oct. 20,
2020). Free Law Project does not interpret the Removal Order to require removal or
alteration of those documents.
4CourtListener, Removal Policy (effective since Aug. 24, 2017),
https://www.courtlistener.com/terms/#removal.


                                                                                             2
        Case 1:12-cv-06758-LAP Document 107 Filed 12/29/20 Page 3 of 11




In addition, we believe that this Court should:

   3. Docket all of the correspondence with and filings by the parties and non-parties
      related to the Removal Order to ensure a record exists documenting this Court’s
      consideration of important matters of constitutional and statutory interpretation.

   4. Unseal this case, including the docket and underlying documents, so that the
      public has the benefit of access to these judicial records. Free Law Project is
      particularly concerned that litigation over issues of constitutional and statutory
      interpretation, and the scope of the Court’s authority to bind non-parties, is
      currently happening wholly in secret.

   I.   The Removal Order Exceeds This Court’s Authority Under Federal
        Rule of Civil Procedure 65 and Violates Due Process

Federal Rule of Civil Procedure 65 restricts the issuance of injunctions to parties, “the
parties’ officers, agents, servants, employees, and attorneys,” Fed. R. Civ. P. 65(d)(2)(B),
and those “in active concert with” them, id. at (d)(2)(C). Because Free Law Project does
not fall into any of these groups, this Court cannot subject it to the Removal Order.

It is beyond dispute that Free Law Project is not a party, nor is it an officer, agent,
servant, employee, or attorney of a party. To qualify as acting “in active concert with”
any of these individuals, “the nonparty must be legally identified with that [party], or, at
least, deemed to have aided and abetted that [party] in the enjoined conduct.
Microsystems Software, Inc. v. Scandinavia Online AB, 226 F.3d 35, 43 (1st Cir. 2000);
see also Paramount Pictures Corp. v. Carol Pub. Grp., Inc., 25 F. Supp. 2d 372, 384
(S.D.N.Y. 1998) (same). The purpose of the rule is to ensure that parties do not evade
injunctions by enlisting third parties: “[Parties] may not nullify a decree by carrying out
prohibited acts through aiders and abettors, although they were not parties to the
original proceeding.” Regal Knitwear Co. v Nat’l Lab. Rels. Bd., 324 U.S. 9, 14 (1945).
In short, “those who are acting independently of the enjoined party and whose own
rights have not been adjudged cannot be bound by an injunction.” Eli Lilly & Co. v.
Gottstein, 617 F.3d 186, 195 (2d Cir. 2010).

Free Law Project can in no sense be considered to be “in active concert” with Chanel or
the plaintiff. Free Law Project independently obtained the materials subject to the
Removal Order from the Court’s publicly available docket as part of its ongoing efforts
to make the law and legal materials freely available to the public. This cannot be
considered acting in concert with any party. Concluding otherwise would mean that
Free Law Project and other law aggregators such as Westlaw and Lexis are in “active
concert” with the parties in each and every case within their databases. Fed. R. Civ. P.
65(d)(2)(C). Similarly, it would mean that search engines such as Google, Bing, and
DuckDuckGo are in “active concert” with everyone who publishes a record that is
indexed in their search engines. Id. This stretches the idea of acting in “active concert”
beyond the breaking point. Thus, this Court’s Removal Order exceeds the bounds of
Rule 65 to the extent it applies to Free Law Project. Id.



                                                                                             3
        Case 1:12-cv-06758-LAP Document 107 Filed 12/29/20 Page 4 of 11




Relatedly, issuing the Removal Order without giving Free Law Project notice and an
opportunity to be heard violates our due process rights. “An elementary and
fundamental requirement of due process in any proceeding which is to be accorded
finality is notice reasonably calculated, under all the circumstances, to apprise
interested parties of the pendency of the action and afford them an opportunity to
present their objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,
314 (1950); Oberlander v. Perales, 740 F.2d 116, 120 (2d Cir. 1984) (“Due process has
two indispensable components—notice and an opportunity to be heard.”) (abrogated by
statute on other grounds). Here, Free Law Project received no notice that its rights were
being adjudicated, let alone an opportunity to be heard prior to issuance of the Removal
Order. This does not comport with due process.

   II. The Removal Order Violates Free Law Project’s First Amendment
       Rights

The Removal Order also violates Free Law Project’s First Amendment rights. There is a
First Amendment right to publish information that the government itself discloses.
Florida Star v. B.J.F., 491 U.S. 524, 541 (1989). All of the relevant documents and
docket information that Free Law Project published originated on this Court’s public
docket. Free Law Project published these materials on CourtListener.com as part of its
ongoing efforts to make court records freely available to the public. The First
Amendment forbids courts from ordering they be removed.

The key Supreme Court case on point is Florida Star. There, the Supreme Court held
that it violated the First Amendment for a newspaper to be held civilly liable for
publishing the name of a rape victim it had obtained from a publicly released police
report. Id. at 526. The Court reiterated the principle from its earlier case law that “if a
newspaper lawfully obtains truthful information about a matter of public significance
then state officials may not constitutionally punish publication of the information,
absent a need to further a state interest of the highest order.” Id. at 533 (quoting Smith
v. Daily Mail Publ’g Co., 443 U.S. 97, 103 (1979)). The Court noted that the newspaper
had obtained the information lawfully—from a publicly disclosed police report. Id. at
534. It set out the principle that, when the public lawfully obtains truthful information
from the government itself, imposing liability is not an adequately tailored method of
advancing a compelling need. Id. at 537–38.

Florida Star built on the Court’s earlier precedents to solidify the principle that there is
a First Amendment right to publish information obtained from the government itself.
Id. at 530–31 (reviewing prior decisions). Two of these decisions held that the First
Amendment protects the publication of information obtained from disclosures in court
proceedings or court records. See Okla. Publ’g Co. v. Dist. Ct., 430 U.S. 308, 310 (1977)
(“[T]he First and Fourteenth Amendments will not permit a state court to prohibit the
publication of widely disseminated information obtained at court proceedings which
were in fact open to the public.”); Cox Broad. Corp. v. Cohn, 420 U.S. 469, 496 (1975)
(“At the very least, the First and Fourteenth Amendments will not allow exposing the
press to liability for truthfully publishing information released to the public in official
court records.”). Since its decision in Florida Star, the Court has expanded its


                                                                                               4
        Case 1:12-cv-06758-LAP Document 107 Filed 12/29/20 Page 5 of 11




protections. Bartnicki v. Vopper, 532 U.S. 514, 517–18 (2001) (holding that the First
Amendment protects broadcasting the contents of an illegally intercepted
communication, at least where the broadcaster did not participate in the interception
and the information pertains to a matter of public concern).

Although the Second Circuit has not applied Florida Star to publicly docketed written
materials, it has applied it to information disclosed in open court. United States v.
Quattrone, 402 F.3d 304, 213 (2d Cir. 2005) (Sotomayor, J.) (“The district court’s order
barring publication of jurors’ names not only subjected appellants to a prior restraint on
speech, but also infringed their freedom to publish information disclosed in open
court.”).

It is beyond dispute that the Removal Order requires Free Law Project to remove
material that originated from a government source, namely, the Southern District of
New York’s public court records. Under these circumstances, this Court cannot then
compel Free Law Project to remove material after-the-fact through its Removal Order.
As the Supreme Court remarked, “[o]nce the government has placed . . . information in
the public domain, ‘reliance must rest upon the judgment of those who decide what to
publish or broadcast.’” Florida Star, 491 U.S. at 538 (quoting Cox Broad., 420 U.S. at
496).

Earlier this year the Supreme Court had an opportunity to consider the legal publishing
activities of another non-profit, Public.Resource.Org, and reviewed numerous
precedents that illustrate the long history in this country of considering it vital that the
work of the judiciary be public and accessible. In discussing precedent indicating that
judges could not hold a copyright in their written opinions, the Court wrote that “whole
work done by the judges constitutes the authentic exposition and interpretation of the
law, which, binding every citizen, is free for publication to all.” Georgia v.
Public.Resource.Org, 140 S. Ct. 1498, 1506–07 (2020) (quoting Banks v. Manchester,
128 U. S. 244, 253 (1888) and citing Nash v. Lathrop, 6 N.E. 559 (Mass. 1886)). The
Court went on to say that “[e]very citizen is presumed to know the law, and it needs no
argument to show that all should have free access to its contents.” Id. at 1507 (quotation
marks and alterations omitted) (quoting Nash, 6 N.E. at 560).

Free Law Project is not unsympathetic to the plaintiff. Free Law Project’s Removal
Policy explains that we are willing to block search engines from indexing pages on our
site.5 For the vast majority of individuals that are concerned about their name appearing
in a court document, having that information removed from the indices of general-
purpose search engines, such as Google, Bing, or DuckDuckGo, is an adequate remedy.
This prevents most casual searchers or prospective employers from encountering the
information, but allows those conducting legal research using specialized databases,
such as CourtListener.com, to continue making use of the documents.


5In response to a January 3, 2020 request from the plaintiff, and according to its
removal policy, Free Law Project voluntarily asked all major search engines to remove
this case and its related documents from their results.


                                                                                           5
       Case 1:12-cv-06758-LAP Document 107 Filed 12/29/20 Page 6 of 11




    III. The Filings Related to the Removal Order Should Be Docketed

Free Law Project also respectfully requests that the Court immediately docket all
documents and correspondence related to concerns raised about the Removal Order.
The September 30 Order states that “[a]fter the Court has received all submissions, it
will decide whether they are to be docketed.” See Sept. 30 Order at 2. This Court should
docket all of these submissions, as well as the correspondence that led to the September
30 Order and any correspondence subsequent to the submissions related to the
Removal Order. Litigation about significant constitutional and statutory questions
should not occur outside the record.

Rule 79 of the Federal Rules of Civil Procedure requires the Clerk of Court to “keep a
record known as the ‘civil docket,’” which must document “each civil action in the
docket.” Fed. R. Civ. P. 79(a)(1). Among other things, the Clerk of Court is required to
record “papers filed with the clerk” in civil cases. See id. at (a)(2). Additionally, this
District’s Electronic Case Filing Rules & Instructions are clear that “[a]ll orders,
decrees, judgments and proceedings of the Court will be filed . . . and entered
on the docket kept by the Clerk.” S.D.N.Y., Electronic Case Filing Rules & Instructions
§ 4.1 (Apr. 1, 2020) (emphasis added).6 Finally, the Court’s individual practices indicate
that “communications with chambers shall be by letter” and that “[a]ll letters shall be
filed” either electronically on ECF or by sending them directly to chambers in some
circumstances (e.g., where materials must be filed under seal or pro se parties are
involved). See Individual Practices of Judge Loretta A. Preska ¶ I.A (Mar.17, 2020)
(emphasis added).7

While the Court directly solicited the views of various non-parties affected by the
Removal Order, the District’s ECF rules and this Court’s individual practices indicate
that non-parties would normally be required to formally file any positions or
information necessary for determining issues in a pending matter. Thus, letters like this
should be docketed by the Clerk of Court per Rule 79’s record keeping requirements. See
Fed. R. Civ. P. 79(a)(2).

Further, as described in this letter, the current stage of litigation presents weighty
matters of constitutional and statutory interpretation. This Court should ensure that
correspondence and submissions from non-parties regarding the Removal order are
promptly docketed to ensure that this court’s consideration of these matters does not
proceed without a record. As described more below, the public’s right of access to the
courts includes a right to view this correspondence.




6https://www.nysd.uscourts.gov/sites/default/files/pdf/ecf rules/ECF%20Rules%
20040120%20-%20COVID%20v2.pdf.
7https://www.nysd.uscourts.gov/sites/default/files/practice documents/LAP%20
Preska%20INDIVIDUAL%20RULES%2031720 0.pdf.


                                                                                         6
        Case 1:12-cv-06758-LAP Document 107 Filed 12/29/20 Page 7 of 11




    IV. The First Amendment and Common Law Rights of Access Require
        That This Case Be Unsealed

Finally, Free Law Project respectfully requests that the Court unseal this case, including
the docket sheet, all materials listed on the docket, and all materials related to
adjudication of the Removal Order (collectively, “the Sealed Materials”). These items are
all judicial records. Both the First Amendment and common law presumptions of access
apply to the materials. Under either standard, the public’s interest in access outweighs
any interest in sealing.8

          A. The Sealed Materials Are Judicial Records

The first question courts in this circuit must ask when considering whether a document
may be sealed is whether it is a “judicial record.” Bernstein v. Bernstein Litowitz Berger
& Grossmann LLP, 814 F.3d 132, 139 (2d Cir. 2016). That is because there is a strong
presumption in favor of access to judicial records that “is secured by two independent
sources: the First Amendment and the common law.” 9 Id. at 141. A “judicial record” is “a
filed item that is relevant to the performance of the judicial function and useful in the
judicial process.” Id. at 139 (quotation marks and citation omitted). While not
everything that is filed with a court is a judicial record, the standard is not high. To
determine whether a document is a judicial record, courts “evaluate the relevance of the
document’s specific contents to the nature of the proceeding and the degree to which
access to the document would materially assist the public in understanding the issues
before the court, and in evaluating the fairness and integrity of the court’s proceedings.”
Id. at 139–40 (quotation marks and alterations omitted) (quoting Newsday LLC v. Cty.
of Nassau, 730 F.3d 156, 166–67 (2d Cir.2013)).

All of the Sealed Materials appear to be judicial records. The docket in this case is clearly
a judicial record. Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2004)
(indicating that docket sheets are judicial records). So are the various orders this Court
has issued. See, e.g., In re Appl. of Jason Leopold to Unseal Certain Elec. Surveillance

8 Free Law Project notes that no formal motion is necessary for the Court to unseal the
docket or the Sealed Materials. See Gambale v. Deutsche Bank AG, 377 F.3d 133, 141 (2d
Cir. 2004) (“[W]e see no reason why the absence of a motion of a party to the litigation
or some third party requesting that a seal or protective order be lifted should remove a
federal court’s ability to monitor and modify its previous orders in exercise of its
‘supervisory power over its own records and files.’” (quoting Nixon v. Warner
Commc’ns, Inc., 435 U.S. 589, 598 (1978)) (also citing Stern v. Trs. of Columbia Univ.,
131 F.3d 305, 307 (2d Cir. 1997))).
9 “The presumption of access is based on the need for federal courts, although
independent—indeed, particularly because they are independent—to have a measure of
accountability and for the public to have confidence in the administration of justice.”
United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995). In the view of the Second
Circuit, without access to the “documents that are used in the performance of Article III
functions,” “the public [can] have no confidence in the conscientiousness,
reasonableness, or honesty of judicial proceedings.” Id.


                                                                                           7
        Case 1:12-cv-06758-LAP Document 107 Filed 12/29/20 Page 8 of 11




Applications & Orders, 964 F.3d 1121, 1128 (D.C. Cir. 2020) (stating that “[t]here is no
doubt” that court orders are judicial records); United States v. Mentzos, 462 F.3d 830,
843 n.4 (8th Cir. 2006) (denying motion to file opinion under seal because “the
decisions of the court” are presumptively “a matter of public record”); Union Oil Co. of
Cal. v. Leavell, 220 F.3d 562, 568 (7th Cir. 2000) (“[I]t should go without saying that
the judge’s opinions and orders belong in the public domain.”). In fact, given the Second
Circuit’s broad holding in Bernstein that “pleadings—even in settled cases—are Judicial
records subject to a presumption of access,” 814 F.3d at 140, all of the materials entered
on the docket are properly considered judicial records.

Finally, although the records related to the adjudication of the Removal Order have not
been filed directly with the Clerk of Court, they too are judicial records. Now that the
Court has ordered Free Law Project and others to remove certain documents from their
websites or search results, the retroactive sealing of the docket and the Removal Order
have become “issues before the court.” Id. at 139. By their nature, submissions
discussing the propriety of the Removal Order, the continued sealing of the docket, or
the sealing of particular records “would materially assist the public in understanding the
issues before the court, and in evaluating the fairness and integrity of the court’s
proceedings.” Id. Thus, the submissions related to the adjudication of the Removal
Order are judicial records.

          B. There Is a First Amendment Right of Access to the Sealed
             Materials

The Sealed Materials trigger the First Amendment presumption of access. The First
Amendment protects the public’s right of access to judicial records and whether it
attaches in a given scenario can be assessed under two tests in the Second Circuit. “The
first approach considers experience and logic: that is, whether the documents have
historically been open to the press and general public and whether public access plays a
significant positive role in the functioning of the particular process in question.” Id. at
141 (quotation marks and citation omitted). “The second approach considers the extent
to which the judicial documents are derived from or are a necessary corollary of the
capacity to attend the relevant proceedings.” Id. at 141 (quotation marks and citation
omitted).

The Second Circuit has concluded that the First Amendment right of access “applies to
civil as well as criminal proceedings.” Hartford Courant, 380 F.3d at 86. It has also
already concluded, as a categorical matter, that the First Amendment right of access
applies to various types of material that typically appear in civil litigation. This includes
docket sheets, id.; complaints, Bernstein, 814 F.3d at 141; and documents filed in
connection with a summary judgment motions, Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110, 124 (2d Cir. 2006). Thus, at minimum, the First Amendment standard
applies to many of the materials covered by the Sealing Order.

Where, as here, the First Amendment right of access attaches, “documents may be
sealed if specific, on the record findings are made demonstrating that closure is essential
to preserve higher values and is narrowly tailored to serve that interest.” In re N.Y.


                                                                                            8
          Case 1:12-cv-06758-LAP Document 107 Filed 12/29/20 Page 9 of 11




Times Co., 828 F.2d 110, 116 (2d Cir. 1987) (quoting Press-Enter. Co. v. Superior Court
(“Press-Enterprise II”), 478 U.S. 1, 2 (1986)). When applying this standard, judges are
required to “review the documents individually and produce specific, on-the-record
findings that sealing is necessary to preserve higher values.” Brown v. Maxwell, 929
F.3d 41, 48 (2d Cir. 2019) (citation and quotation marks omitted). Also, the sealing
should not be more expansive than necessary to protect the compelling interest. In re
N.Y. Times Co., 828 F.2d at 116.

As a preliminary matter, the Court does not appear to have made a document-by-
document determination that sealing is necessary. In addition, the government does not
have a compelling interest in secrecy in this case. Based on the Sealing Order, Free Law
Project understands that the Court is interested in protecting the plaintiff’s future
employment prospects, particularly given that the plaintiff alleges that she has been the
victim of misconduct by her attorney. But employment disputes are routinely
adjudicated by federal courts; if all such disputes were sealed where a plaintiff or
defendant had a reputational interest in it, sealing would become the norm rather than
the exception. Recognition of such an expansive “compelling interest” would turn the
First Amendment presumption of access on its head. To the extent that this case is
anomalous in that there are allegations of attorney misconduct, the plaintiff has a
remedy, however imperfect, in malpractice law or disciplinary proceedings.

In addition, the Sealing and Removal Orders are not narrowly tailored to advance this
interest. First, the Orders are under-inclusive because they do not apply to LexisNexis’s
and Westlaw’s legal research systems.10 This is deeply problematic because it is
discriminatory against those with fewer financial resources. Individuals using expensive
commercial legal research services will have access to these judicial records, but those
availing themselves of CourtListener.com’s free, not-for-profit service will be deprived
of them.

Second, the Orders are also under-inclusive because they do not cover the numerous
other judicial records in other cases that cite to the opinions in this case and mention
the plaintiff by name.11

At the same time, the Orders are too broad. Sealing an entire case is overbroad where
more limited sealing, such as redaction of the plaintiff’s name, would suffice.




10 A Lexis search for “Allen v. Chanel” turns up 23 cases, 20 other filings, a practice note
on terminations in New York (part of Exceptions to At-Will Employment by Peter T.
Shapiro of Lewis Brisbois Bisgaard & Smith LLP), and a citation in 6 Corbin on
Contracts § 25.20 (which covers “Fraud, Illegality and Other Disqualifying Matters” as
exceptions to the parol evidence rule). The same search in Westlaw turns up 25 cases, 15
trial court documents, and seven secondary sources.
11   See supra nn. 3 & 10.


                                                                                           9
       Case 1:12-cv-06758-LAP Document 107 Filed 12/29/20 Page 10 of 11




          C. There Is a Common Law Right of Access to the Sealed Materials

If the Court concludes that certain items on the docket are not entitled to a First
Amendment presumption of access, this Court must still determine whether they should
be made public under the common law right of access.

Under the common law, courts have long recognized “a general right to inspect and copy
public records and documents, including judicial records and documents.” Nixon v.
Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). While the presumption of access is
not absolute, it attaches when a court determines a given document is a judicial record.
Lugosch, 435 F.3d at 119.

At that stage, the court must assess “the weight of that presumption.” Id. “The weight of
the presumption is a function of (1) the role of the material at issue in the exercise of
Article III judicial power and (2) the resultant value of such information to those
monitoring the federal courts, balanced against competing considerations such as the
privacy interests of those resisting disclosure.” Bernstein, 814 F.3d at 142 (quotation
marks and citations omitted). In assessing a document’s “role in the performing of
Article III duties,” the “locus of the inquiry is, in essence, whether the document is
presented to the court to invoke its powers or affect its decisions.” Id. at 142 (quotation
marks omitted).

Under the common law test, the balance weighs in favor of disclosure in this case. The
docket and all but the most mundane materials filed were “presented to the court to
invoke its powers or affect its decisions” or, in the case of opinions, they are expressions
of its powers and decisions. Id. These materials are also of significant value to those who
monitor the work of the federal courts. Free Law Project, an organization dedicated to
making legal materials freely available online, has an interest in making sure its
database includes materials from cases, such as this one, that touch on employment law.
The fact that this case has been written about in several commentaries, including some
that have been ordered removed, demonstrates the case’s broader importance. So does
the fact that opinions from this case have been cited in judicial opinions in other cases.
This case has presented important teachable moments, which are all lost in light of the
Sealing and Removal Orders.

On the other hand, the countervailing interest is not strong. As discussed above, if the
desire to avoid reputational harm stemming from an employment dispute is enough to
justify sealing of documents such as dockets and orders, there will be vastly more
secrecy within the court system. To the extent attorney misconduct was involved,
malpractice suits or disciplinary proceedings are the appropriate remedy.

                                      *      *      *

Based on the foregoing, Free Law Project respectfully requests that the Court:
(1) rescind the Removal Order as it pertains to Free Law Project and CourtListener.com;
(2) immediately docket all documents and correspondence related to the adjudication of
the Removal Order; and (3) unseal the Sealed Materials.


                                                                                         10
       Case 1:12-cv-06758-LAP Document 107 Filed 12/29/20 Page 11 of 11




Respectfully,


 /s/ Catherine Crump
Catherine Crump (CC-4067)
Megan Graham (5400460)
Samuelson Law, Technology & Public Policy Clinic
353 Law Building
University of California, Berkeley
School of Law
Berkeley, CA 94720-7200
ccrump@clinical.law.berkeley.edu
(510) 292-6860

Counsel for Free Law Project




                                                                          11
